Grantee:
 
Number of Shares:
             
Date of Award:
 





RESTRICTED STOCK UNIT AGREEMENT




This Restricted Stock Unit Agreement (“Agreement”) is made as of the award date
set forth above, between UNITED BANCORP, INC., a Michigan corporation (“United”
or the “Company”), and the employee named above (“Employee”).


The United Bancorp, Inc. Stock Incentive Plan of 2010 (the “Plan”) is
administered by the Compensation and Governance Committee of United’s Board of
Directors (the “Committee”).  The Committee has determined that Employee is
eligible to participate in the Plan.  The Committee has awarded restricted stock
units to Employee, subject to the terms and conditions contained in this
Agreement and in the Plan.


Employee acknowledges receipt of a copy of the Plan and accepts this restricted
stock unit award subject to all of the terms, conditions, and pro­visions of
this Agreement and the Plan.


1.           Award.  United hereby awards to Employee the number of restricted
stock units set forth above, subject to restrictions imposed under this
Agreement and the Plan (the “Restricted Stock Units”).  Each Restricted Stock
Unit is equal to one share of United Common Stock, no par value, and will
entitle the Employee to the number of shares of Common Stock equal to the number
of Restricted Stock Units upon vesting as set forth below.  Any Common Stock
that Employee is entitled to upon the vesting of the Restricted Stock Units
shall be issued within two and a half months after the award vests.


2.           Transferability.  Until the Restricted Stock Units vest as set
forth in Section 3 below, the Plan provides that interests in Restricted Stock
Units granted under this Agreement are generally not transferable by Employee
except by will or according to the laws of descent and distribution, and further
provides that all rights with respect to the Restricted Stock Units are
exercisable during Employee’s lifetime only by Employee, Employee’s guardian, or
legal representative.  Employee may not transfer 50% of the “net” number of
shares of Common Stock issued upon the vesting of the Restricted Stock Units for
one year after the Restricted Stock Units vest, as required by the Company’s
Stock Ownership Guidelines for the Company’s executive officers.

 
 

--------------------------------------------------------------------------------

 



3.           Vesting.  Except as otherwise provided in this Agreement, the
Restricted Stock Units awarded pursuant to this Agreement shall be vested and
settled upon satisfaction of the following time based and performance based
vesting requirements.  The period during which Restricted Stock Units are
unvested under the Plan and under this Agreement shall be known as the
“Restricted Period.”


(a)           Time Based Vesting.  The percentage of Restricted Stock Units
awarded pursuant to this Agreement that satisfy the performance based vesting
requirements of Section 3(b) shall vest and be settled three years from the date
of this Agreement unless earlier vested by this Agreement.


(b)           Performance Based Vesting.  The performance period for the
Restricted Stock Units is the period beginning January 1, 2011, and ending
December 31, 2011.  The percentage specified below of Restricted Stock Units
awarded pursuant to this Agreement will satisfy the performance based vesting
requirements of this Agreement if the Company’s core earnings (measured by
pre-tax, pre-provision return on assets (“PTPPROA”)), earnings (measured by
return on assets (“ROA”)) and asset quality (measured by the ratio of
non-performing assets to total assets (“NPA1/Assets”)), as determined by the
Company in a manner consistent with the information reported in its filings with
the Securities and Exchange Commission, meet the standards set forth in the
following schedule:


Performance Measure
(Metric)
Weight
Performance Standard
Percentage of RSU Award Vested
                 
 
           
 
     
 
       
 
 
 
       



Restricted Stock Units will not vest upon performance below the minimum
performance standards provided above.  Vesting upon performance between the
performance standards provided above will be interpolated based on the actual
performance.  For example, if the Asset Quality (NPA/Assets) is 3.9%, 37.5% of
1/3 of the Restricted Stock Units will vest.



--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 





(c)           Clawback For Materially Inaccurate Performance.  If Restricted
Stock Units awarded pursuant to this Agreement vest under the performance
requirements of Section 3(b) but the Committee later determines that the
Company’s satisfaction of any Performance Measure (Metric) was based on
materially inaccurate financial statements, including but not limited to
statements of earnings, revenues or gains, or any other materially inaccurate
performance metric criteria, then, upon notice from the Company, whether written
or otherwise, Employee must promptly return to the Company any Common Stock that
was issued upon the vesting of the Restricted Stock Units based on the
materially inaccurate information.  The Company shall undertake all reasonable
efforts to exercise its clawback rights under this Section 3(c).


Whether a financial statement or performance metric criteria is materially
inaccurate depends on all the facts and circumstances. However, for this
purpose, a financial statement or performance metric criteria shall be treated
as materially inaccurate if Employee knowingly engaged in providing inaccurate
information (including knowingly failing to timely correct inaccurate
information) relating to those financial statements or performance metrics.
Otherwise, with respect to a performance criteria, whether the inaccurate
measurement of the performance or inaccurate application of the performance to
the performance criteria is material depends on whether the actual performance
or accurate application of the actual performance to the performance criteria is
materially different from the performance required under the performance
criteria or the inaccurate application of the actual performance to the
performance criteria.


4.           Termination of Employment or Officer Status.  If the Employee’s
employment or officer status with United or any of its Subsidiaries is
terminated during any Restricted Period, all Restricted Stock Units still
subject to restrictions at the date of such termination shall either vest or
automatically be forfeited and returned to United as provided in the Plan except
as otherwise set forth in this Section.


Notwithstanding any provisions of the Plan or this Agreement, a portion of
Restricted Stock Units subject to this Agreement shall satisfy the time based
vesting requirement upon the following events resulting in termination of
employment or officer status: (a) death; (b) Disability; or (c) Retirement
(i.e., Employee’s voluntary termination of all employment and/or officer status
with United and its Subsidiaries after the Employee has attained 65 years of
age) (collectively any of (a), (b) or (c) shall be an “Acceleration
Event”).  Upon the occurrence of an Acceleration Event, the percentage of this
award of Restricted Stock Units that shall satisfy the time based vesting
requirement shall be determined by dividing the number of full calendar months
between the date of this Agreement and the date of the Acceleration Event by
thirty six (36) and in no event may the percentage accelerated exceed
100%.  Notwithstanding the preceding two sentences, the Restricted Stock Units
that satisfy the time based vesting requirements due to an Acceleration Event
remain subject to the performance based vesting schedule.  For example, if
Restricted Stock Units are awarded on January 1, 2012, and the Acceleration
Event occurs on July 1, 2012, 16-2/3% of the Restricted Stock Unit award would
be vested under the time based vesting schedule (6 full calendar months divided
by 36) upon the

 
 

--------------------------------------------------------------------------------

 



Acceleration Event, but those time-vested Restricted Stock Units would remain
subject to the performance based vesting schedule for the performance period.


Notwithstanding any provisions of the Plan or this Agreement, 100% of the
Restricted Stock Units subject to this Agreement shall fully vest, including
both time based vesting and performance based vesting, upon a Change in Control.


5.           Covenants.  All unvested Restricted Stock Units shall automatically
be forfeited and returned to United upon Employee’s breach of any of Employee’s
obligations under this Section 5.  Employee acknowledges that the award of
Restricted Stock Units under this Agreement is valuable consideration to
Employee and that a violation of this Section 5 would cause immeasurable and
irreparable harm to United.  Accordingly, Employee agrees that United shall be
entitled to injunctive relief in any court of competent jurisdiction for any
actual or threatened violation of any provision of this Section 5, in addition
to the forfeiture of unvested Restricted Stock Units and any other remedies the
Company may have.


(a)           Covenant Not-to-Compete.  This Agreement’s non-competition
provisions are a material part of the consideration relied upon by United in
entering into this Agreement.  The Company and Employee acknowledge and agree
that by virtue of Employee’s past experience in the banking industry and
Employee’s knowledge of the business of the Company, Employee is uniquely
qualified to successfully compete with the Company.  In recognition of these
circumstances, and in consideration for the Company’s grant of Restricted Stock
Units to the Participant as set forth in Section 1 above, Employee covenants and
agrees that Employee will not, during the Restricted Period and for one (1) year
thereafter, engage in the counties of Lenawee, Washtenaw, Livingston or Monroe
in any business which is competitive with a business then being regularly
conducted by the Company in any of said counties; provided, however, that the
forgoing covenant shall not prohibit Employee from owning, directly or
indirectly, 1% or less of any publicly traded financial services
corporation.  Employee further covenants that during the above-stated period
he/she will not, directly or indirectly, induce or attempt to induce any of the
suppliers, clients or employees of the Company to terminate or change the nature
of their business relationships with the Company, or otherwise engage in or
conduct activities, directly or indirectly, which could reasonably be expected
to have an adverse effect on the Company’s business relationships with its
suppliers, clients or employees.  Employee acknowledges that a breach of the
provisions of this Section 5 will cause the automatic forfeiture of any unvested
Restricted Stock Units.


(b)           Confidential Information.  This Agreement’s confidentiality
provisions are a material part of the consideration relied upon by United in
entering into this Agreement.  In connection with Employee’s employment with
United, Employee will have access to information or materials of United and the
Subsidiaries that are considered trade secret, confidential and/or proprietary
(“Confidential Information”).  Confidential Information includes but is not
limited to information, documents and material:


(i)           pertaining to customers; potential customers; accounting; costs;
supplier lists; details of any supplier or prospective supplier relationship;
client or

 
 

--------------------------------------------------------------------------------

 



consultant contracts; supplier contracts; current, former and prospective
employees; pricing policy; operational method; marketing plan or strategy;
sales, servicing, management or administration; service development or plan;
business acquisition plan; any scientific, technical information, idea,
discovery, invention, design, process, procedure, formula, pattern or device
that is designed or used to give a competitive edge or improvement to United or
any of the Subsidiaries; any computer software in any form and computer software
methods and techniques or algorithms of organizing or applying the same; and any
specialized equipment, processes and techniques developed to further the
business of the United or any of the Subsidiaries; or


(ii)           pertaining to trade secrets as defined in the Restatement of
Torts which the parties accept as an appropriate statement of law; or


(iii)           of the type described above which United or any of the
Subsidiaries obtained from another party and which United treats as proprietary
or designates as confidential, whether or not owned or developed by United or
any of the Subsidiaries.


Employee shall use Confidential Information only for the benefit of United or
any of the Subsidiaries and not for Employee’s own benefit.  Employee shall not
take Confidential Information or related materials upon termination of
Employee’s employment.  Employee shall not interfere or attempt to interfere
with United’s or any of the Subsidiaries’ access to Confidential
Information.  Employee shall not destroy Confidential Information in any form,
except as permitted by United.


Confidential Information shall be disclosed and used only by staff members of
United and the Subsidiaries who have a need to access it in order to do their
jobs, shall be maintained in secure physical locations, and shall not be
disclosed to any other company or person except in connection with the business
activities of United or any of the Subsidiaries.


Confidential Information created by Employee during Employee’s employment with
United that relates to the business of United or any of the Subsidiaries (or
prospective business opportunities), or uses Confidential Information created
with resources of United or any of the Subsidiaries (including staff, premises
and equipment), belongs to United.  The term “Confidential Information” includes
copyrightable works of original authorship (including but not limited to
reports, analyses, and compilations, business plans, new product plans), ideas,
inventions (whether patentable or not), know-how, processes, trademarks and
other intellectual property.  All works of original authorship created during
Employee’s employment are “works for hire” as that term is used in connection
with the U.S. Copyright Act.  Employee hereby assigns to United all rights,
title and interest in work product, including copyrights, patents, trade
secrets, trademarks and know-how.

 
 

--------------------------------------------------------------------------------

 



The confidentiality provisions of this Agreement survive termination of the
employment relationship with United and the Subsidiaries and shall survive for
so long a period of time as the Confidential Information is maintained by United
or any of the Subsidiaries as confidential.


(c)           Nonsolicitation of Employees and Customers.  This Agreement’s no
solicitation provisions form a material part of the consideration relied upon by
United in entering into this Agreement. These no solicitation provisions apply
to Employee regardless of whether Employee is acting on behalf of Employee or a
third party.  During the term of Employee’s employment and for a period of one
(1) year after Employee’s last day of employment, Employee agrees not to,
directly or indirectly:


(i)           induce, influence or solicit any stockholder, director, officer,
joint venture, investor, leaser, supplier, customer or any other person with a
business relationship with United or any of the Subsidiaries to discontinue or
reduce or modify the extent of its relationship with United or any of the
Subsidiaries; or


(ii)           solicit, recruit, encourage, hire, employ or seek to employ, or
cause any other business to solicit, recruit, encourage, hire, employ or seek to
employ, or otherwise induce or influence any current or former employee of
United or any of the Subsidiaries to reduce, modify or terminate an employment
or agency relationship with United or any of the Subsidiaries unless the
employment relationship between the employee and United and the Subsidiaries has
been terminated for a minimum of six (6) months at the time of the solicitation,
recruitment or other contact.


6.           Employment by United.  The award of Restricted Stock Units under
this Agreement shall not impose upon United or any Subsidiary any obligation to
retain Employee in its employ for any given period or upon any specific terms of
employment.  United or any Subsidiary may at any time dismiss Employee from
employment, free from any liability or claim under the Plan or this Agreement,
unless otherwise expressly provided in any written agreement with Employee.


7.           Stockholder Rights.  During the Restricted Period, Employee shall
have all dividend and liquidation rights with respect to shares of Common Stock
subject to the Restricted Stock Units held by Employee as if Employee held
unrestricted Common Stock.  Any such dividends will be accrued during the
calendar year and credited to Employee as additional Restricted Stock Units as
of December 31 of that calendar year based on the Market Value of the Common
Stock on that date, subject to the restrictions and vesting schedule under this
Agreement.  Any noncash dividends or distributions paid with respect to shares
of Common Stock subject to unvested Restricted Stock Units shall be subject to
the same restrictions and vesting schedule as the shares to which such dividends
or distributions relate.  Employee shall have no voting rights with respect to
shares of Common Stock underlying Restricted Stock Units unless and until such
shares are reflected as issued and outstanding on United’s stock ledger.


8.           Withholding.  United or one of its Subsidiaries shall be entitled
to (a) withhold and deduct from Employee’s future wages (or from other amounts
that may be due and owing to Employee from United or a Subsidiary), or make
other arrangements for the collection of, all amounts necessary to satisfy any
and all federal, state, and local withholding and employment-related tax
requirements attributable to the Restricted Stock Unit award under this
Agreement, including, without limitation, the award or vesting of, or payments
of dividends with respect to, the Restricted Stock Units; or (b) require
Employee promptly to remit the amount of such withholding to United or a
Subsidiary before taking any action with respect to the Restricted Stock
Units.  Unless the Committee provides otherwise, withholding may be satisfied by
withholding Common Stock to be received or by delivery to United or a Subsidiary
of previously owned Common Stock of United, in which case the shares withheld
shall be valued at the Market Value as of the date of the taxable event.


9.           Severability and Savings Clause.  If a court of competent
jurisdiction determines that any provision of the Plan or this Agreement or any
portion of a provision is void or unenforceable, only such provision or portion
will be rendered void or unenforceable.  The remainder of this Agreement will
continue in full force and effect.  The Company may unilaterally amend this
Agreement if the Committee or the Company’s Board of Directors determines an
amendment is appropriate to avoid any material risk of a violation of or
penalties under any law or regulation or to avoid any other material and
unintended adverse consequence to the Company.  If a court of proper
jurisdiction determines that any of Employee’s covenants in Section 5 of this
Agreement is overbroad as to duration, coverage, or geographic scope, it is the
intent of the parties that such covenant will be limited in such jurisdiction to
the extent necessary to allow its enforcement.


10.           Effective Date.  This award of Restricted Stock Units shall be
effective as of the date first set forth above.


11.           Amendment.  This Agreement shall not be modified except in a
writing executed by the parties hereto.


12.           Agreement Controls.  The Plan is incorporated in this Agreement by
reference.  Capitalized terms not defined in this Agreement shall have those
meanings provided in the Plan.  In the event of any conflict between the terms
of this Agreement and the terms of the Plan, the provisions of the Agreement
shall control.




 
 

--------------------------------------------------------------------------------

 


 
UNITED BANCORP, INC.
 
 
by
   
 
Its
     
“United”
               
Signature
               
Print name
   
“Employee”


5160859-4
 